This cause came on to be heard upon the demurrer of the respondents to the petition of the relator, and was argued by counsel. On consideration whereof, it is ordered and adjudged that the demurrer to the petition be, and the same hereby is, sustained on authority of Sergeant v. McSweeney, Dir. of PublicWelfare, 126 Ohio St. 623.
It is therefore ordered and adjudged that the writ of mandamus prayed for be, and the same hereby is, denied.
Writ denied.
WEYGANDT, C.J., STEPHENSON, MATTHIAS, ZIMMERMAN and WILKIN, JJ., concur.
JONES and BEVIS, JJ., not participating. *Page 260